Citation Nr: 0639020	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-19 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from September 5, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from August 1943 to June 
1963.

The matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, granting the appellant's claim for 
service connection for bilateral hearing loss, with a 
noncompensable rating assigned effective the date of claim on 
September 5, 2001.  The appellant appealed the determination 
on his bilateral hearing loss rating to the Board, and the 
case was then procedurally developed for appellate review by 
the Board.  The Board subsequently remanded the case for 
further development in November 2003, and that development 
was completed by the Appeals Management Center (AMC).  The 
claims file is currently under the jurisdiction of the VARO 
in Wichita, Kansas.

In December 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket, in accordance with 
38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

On official VA audiometric testing in May 2002, the appellant 
manifested Level I hearing in his right ear and Level II 
hearing in his left ear.


CONCLUSION OF LAW

Entitlement to an initial compensable rating for bilateral 
hearing loss is not established.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an October 2001 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The letter was 
issued prior to the initial adjudication of this claim in 
July 2002, and there is accordingly no prejudicial timing 
defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined in the July 
2006 supplemental statement of the case (SSOC).  In April 
2006, the appellant submitted a statement that he had no 
further evidence to submit in support of his claim.  
Therefore, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center medical records and private audiologist 
records of testing the appellant underwent prior to filing 
his claim.  The appellant was afforded the opportunity for a 
hearing before a member of the Board, but did not choose to 
take advantage of it.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include 
both a controlled speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Pure tone threshold average, as used in Tables VI and VIa, is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

In a July 2002 rating decision, the appellant was granted 
service connection for bilateral hearing loss with a 
noncompensable evaluation, effective from September 5, 2001.

On the authorized audiological evaluation performed in May 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
65
65
LEFT
35
50
50
75
75

The average pure tone threshold level was 54 decibels on the 
right and 63 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.  Under Table VI 
of section 4.85 of the Rating Schedule, these results 
translate to Level I hearing in the right ear and Level II 
hearing in the left ear.  According to Table VII of section 
4.85 of the Rating Schedule, this is consistent with a 
noncompensable disability rating for bilateral hearing loss.  
There is no indication from the record, including the 
appellant's statements, that his hearing loss has worsened 
since May 2002.

This is the only audiological evidence from the time the 
appellant's claim was filed.  The Board noted in its earlier 
remand that in the veteran's statement submitted in support 
of his NOD in August 2002, he indicated that 20 to 25 years 
prior he was given audiograms at Fort Meade, Maryland, and at 
Walter Reed Medical Center, Washington DC.  As previously 
stated in the remand, these records are not material to the 
issue on appeal, as it is the veteran's level of disability 
since the effective date of the grant of service connection 
that is central to the initial rating for bilateral hearing 
loss.  See Fenderson, supra.  The private audiogram performed 
in September 1999 has not been considered for this same 
reason, as well as because although a graph of this audiogram 
has been associated with the claim file, it may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471, (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).

The provisions of 38 C.F.R. § 4.86 (a) and (b) are not 
applicable to this claim, as pure tone thresholds at all of 
the tested frequencies are not 55 decibels or more and the 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz for either ear at the 
above examination.

Based upon a mechanical application of the rating criteria to 
the facts of this case, a compensable schedular rating for 
bilateral hearing loss disability is not warranted during any 
portion of the appeal period.  Under the regulations and 
based upon the hearing test examination results contained in 
the record, the Board has no discretion to make a different 
decision as to the appellant's initial rating determination 
for bilateral hearing loss disability.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability do not result in marked interference with 
employment.  The Board has considered the veteran's 
contentions regarding his hearing loss, but finds that the 
manifestations of his disability are not in excess of those 
contemplated by the schedular criteria.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown¸ 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the appeal is denied.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss from September 5, 2001, is denied.




____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


